In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                   No. 02-19-00103-CV

HARRIET NICHOLSON, Appellant                  §    On Appeal from the 48th District Court

                                              §    of Tarrant County (048-305585-19)
V.
                                              §    January 16, 2020

DAVID STOCKMAN, DONNA                         §    Opinion by Justice Gabriel
STOCKMAN, AND DENISE BOERNER,
Appellees

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s November 2, 2018 order granting summary

judgment or in the trial court’s January 17, 2019 order granting the motion to sever.

It is ordered that the trial court’s orders are affirmed.

                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Lee Gabriel
                                            Justice Lee Gabriel